Willson, Judge.
Each of the State’s witnesses who testified that the defendant had participated in the horse racing on a public road, had engaged in the same offense, and were, therefore, accomplices therein. Their testimony, in so far as it implicated the defendant in the commission of the offense, was uncorroborated. On the contrary, it was contradicted by the other evidence in the case. Testimony of accomplices, uncorroborated, will not sustain a conviction. (Code Crim. Proc., art. 741; Powell v. The State, 15 Texas Ct. App., 441; Dunn v. The State, Id., 560.)
Other objections to the conviction presented in the record are, we think, untenable. Because the judgment is not supported by such evidence as the law demands, the same is reversed and. the cause is remanded.

Reversed and remanded.

[Opinion delivered January 28,1885.]